IN THE UTAH COURT OF APPEALS

                                       ‐‐‐‐ooOoo‐‐‐‐

Sonia Ordonez,                               )           PER CURIAM DECISION
                                             )
       Petitioner,                           )             Case No. 20120164‐CA
                                             )
v.                                           )                   FILED
                                             )                 (May 10, 2012)
Department of Workforce Services,            )
                                             )                2012 UT App 137
       Respondent.                           )

                                            ‐‐‐‐‐

Original Proceeding in this Court

Attorneys:       Sonia Ordonez, Salt Lake City, Petitioner Pro Se
                 Jaceson R. Maughan, Salt Lake City, for Respondent

                                            ‐‐‐‐‐

Before Judges McHugh, Voros, and Christiansen.

¶1     Sonia Ordonez seeks judicial review of the decision of the Workforce Appeals
Board (the Board) denying her unemployment benefits based upon a determination that
she was discharged for just cause. See Utah Code Ann. § 35A‐4‐405(2)(a) (2011). Before
just cause will be found, an employer must establish culpability, knowledge, and
control on the part of the employee. See Utah Admin. Code R994‐405‐202, ‐203. We do
not disturb the Board’s decision.

¶2     We disturb the Board’s findings of fact only if they are “not supported by
substantial evidence when viewed in light of the whole record before the court.” Utah
Code Ann. § 63G‐4‐403(4)(g) (2011). “It is not our role to judge the relative credibility of
witnesses.” Albertsons, Inc. v. Department of Emp’t Sec., 854 P.2d 570, 575 (Utah Ct. App.
1993); see also Prosper Team, Inc. v. Department of Workforce Servs., 2011 UT App 246, ¶ 10,
262 P.3d 462 (deferring to the Board’s advantaged position to assess the claimant’s
credibility). We will not disturb the Board’s application of the law to the facts as long as
it is “within the realm of reasonableness and rationality.” EAGALA, Inc. v. Department of
Workforce Servs., 2007 UT App 43, ¶ 9, 157 P.3d 334 (citation and internal quotation
marks omitted).

¶3     In response to Ordonez’s increasingly disruptive behavior at work, the Canyons
School District (the District) issued a verbal warning on September 22, 2010, advising
her of requirements to correct unprofessional, dishonest, and confrontational behavior
and to check in with her supervisor when she arrived at work. Despite this warning,
she did not correct her behavior. A written warning, dated December 15, 2010, advised
Ordonez of continuing problems with her behavior and notified her that she could be
discharged if she did not correct the behavior. Ordonez continued to be argumentative
and confrontational, and she yelled at her supervisor. As a result, she was placed on
probation on February 18, 2011. After a February 24, 2011 confrontation during which
she again yelled at her supervisor, Ordonez was placed on paid administrative leave
pending an investigation. On March 8, 2011, the employer notified Ordonez that she
would be terminated and advised her of her right to an appeals hearing within the
District. Ordonez failed to appear at a scheduled hearing. The District terminated her
employment on April 7, 2011.

¶4     Ordonez has consistently claimed that the District’s witnesses lied about her
behavior and that her termination was the result of retaliation for her filing of a
discrimination claim or a police report regarding her missing camera. The Board
deferred to the credibility finding made by the Administrative Law Judge who
conducted the hearing. Furthermore, the Board concluded that there was no evidence
supporting a claim that the employer was motivated to discharge her by anything other
than her own conduct. The Board concluded that culpability was established because
the employer had a legitimate interest in having its employees respect supervisory
authority. The evidence demonstrated that Ordonez yelled, refused to follow
reasonable directives from her supervisor, and engaged in a pattern of disrespectful
behavior. The Board determined that knowledge was established because Ordonez
received multiple warnings about her behavior and the probable consequences of
continuing that behavior, including termination of her employment. Finally, the Board
concluded that Ordonez could control her actions, but she chose to ignore warnings
rather than modify her conduct.




20120164‐CA                                  2
¶5     The Board’s factual findings are supported by substantial evidence in the record
as a whole, and the Board’s decision that Ordonez was discharged for just cause based
upon the District’s establishment of culpability, knowledge, and control by the
employee is reasonable and rational. Accordingly, we do not disturb the Board’s
decision disqualifying Ordonez from receiving benefits based upon her termination for
just cause.




____________________________________
Carolyn B. McHugh,
Presiding Judge




____________________________________
J. Frederic Voros Jr.,
Associate Presiding Judge




____________________________________
Michele M. Christiansen, Judge




20120164‐CA                                3